Opinion by
Mr. Justice McIver,
*5841. A Circuit judge may appoint a receiver in supplementary proceedings, notwithstanding another Circuit judge, upon the application of other creditors, had previously refused a similar application. It does not appear that the testimony was the same in the two proceedings, but, even if so, the Circuit judge was not bound to adopt the same conclusion reached by another judge in a case between different parties.
2. Application for a receiver in supplementary proceedings may be made and granted, notwithstanding the pending of an action in the nature of a creditor’s bill in the courts of the United States, to reach the property of the debtor, the moving party ■here not being a party to such action.
3. An assignment by a debtor of all his property for the benefit of his creditors does not prevent supplementary proceedings a year later, and the appointment of a receiver thereunder, the validity or effect of the deed of assignment not being thereby ■adjudicated.
4. The remedy provided by statute for avoiding assignments does not seem to be exclusive of the remedy through supplementary proceedings.
5. A party assigned a judgment held by him to one D., and afterwards made a general assignment for ’ the benefit of his creditors. Under supplementary proceedings afterwards taken out against this party, D. testified that the assignment to him was *585without consideration, and that he made no claim to the judgment. The judge appointed a receiver and directed D. to transfer the judgment to this receiver. Held, that D. was not bound by this order, but that the defendant in the proceedings was not affected and therefore could not appeal.
Order of Kershaw, J., affirmed.